Appeal from a judgment of the County Court, Schenectady County, rendered January 11, 1977, upon a verdict convicting defendant of the crime of assault in the first degree. On August 19, 1975 at about 3:45 p.m., acid in the possession of the defendant, Florence Sampson, came to be spilled on Saint Paul Gardiner. Gardiner testified that the acid was thrown upon him by defendant after she had called him to come to her. Defendant testified that the victim assaulted her and in the struggle to defend herself, she spilled liquid on him from a vial he had given her "for protection”. It was defendant’s contention that the injuries sustained by the victim were the result of accident. The case revolves on the issue of credibility, the jury obviously disbelieved the defendant and the record amply justifies that judgment. The defendant seeks a reversal of her conviction on the further ground of inadequate legal representation. The record does not reveal errors of defense counsel which could be said to rise to the level of making the trial a farce and a mockery of justice (People v La Bree, 34 NY2d 257). Judgment affirmed. Koreman, P. J., Sweeney, Mahoney, Larkin and Mikoll, JJ., concur.